Citation Nr: 1123170	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  06-36 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from April 1968 to April 1971.  He served in the Republic of Vietnam (Vietnam) from November 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2005 and August 2005, of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2005, the RO granted the appellant's claim of entitlement to service connection for diabetes mellitus, Type II, to include as secondary to Agent Orange exposure, awarding a 20 percent disability rating and denied the appellant's claims of entitlement to service connection for: hypertension, to include as secondary to diabetes mellitus, Type II; bilateral shoulder arthritis; and gastroesophageal reflux disease.  In August 2005, the RO granted the appellant's claim of entitlement to service connection for bilateral tinnitus, awarding a 10 percent disability rating, and denied entitlement to service connection for bilateral hearing loss.  In October 2005, the appellant submitted a notice of disagreement with the award of 10 percent for his bilateral tinnitus and the denial of his claims for bilateral hearing loss and hypertension.  A Statement of the Case was issued in September 2006 and the appellant timely perfected his appeal in November 2006.  

The Board notes that on his November 2006 VA Form 9 [Substantive Appeal], the appellant specifically indicated that he wished only to appeal the issues of entitlement to service connection for hypertension and bilateral hearing loss.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  As the appellant has withdrawn his appeal regarding the issue of an increased disability rating for bilateral tinnitus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.



In October 2009, the Board denied the appellant's claim of entitlement to service connection for bilateral hearing loss and remanded the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type II, for additional evidentiary development.

In response to the Board's October 2009 denial of his claim of entitlement to service connection for bilateral hearing loss, the appellant submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of this claim.  The Court issued a September 2010 Order vacating the October 2009 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.  Both claims are again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Consistent with the parties' Joint Motion for Remand, the Board has determined that the appellant's claim of entitlement to service connection for bilateral hearing loss must be remanded to the AMC in order to obtain a new VA examination.  Additionally, following review of the December 2009 VA hypertension examination, the Board also finds that the Remand directives set forth by the Board in October 2009, have not been adequately fulfilled.  The Board is obligated by law to ensure that the RO complies with its directives; where the Remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet.App. 268 (1998).  Thus, this claim must also be remanded for clarification.



Once VA undertakes to provide a medical examination and opinion, it must ensure that the resulting opinion is adequate or else notify the veteran why an adequate opinion will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In Stefl v. Nicholson, the Court held that, to be adequate, a medical nexus opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  21 Vet. App. 120, 123-24 (2007).

The parties' Joint Motion found that the August 2005 VA examiner who conducted the VA audiological examination did not complete his concluding sentence, but appeared to state that the appellant's current hearing loss was not linked to service because his hearing was within normal limits at discharge.  In Hensley v. Brown, 5 Vet. App. 155, 158-60 (1993), the Court held that a veteran is "not preclude[d from] service connection for a current hearing disability where [his] hearing was within normal limits on audiometric testing at separation from service" and, further, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."

The August 2005 VA examiner also failed to address the evidence that the appellant experienced some hearing loss in service.  At his entrance examination in April 1968, the appellant's hearing thresholds at 4000 Hertz (Hz) were 5 decibels (dB) in the right ear and zero dB in the left ear.  At his discharge examination in January 1971, the appellant's hearing thresholds at 4000 Hz were 15 dB in both ears.

Finally, the Board notes that lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  The August 2005 VA examiner also failed to account for the appellant's lay observations regarding his hearing loss.  Based on the above, the appellant must be afforded a new VA audiological examination.

With respect to the appellant's claim of entitlement to hypertension, to include as secondary to service-connected diabetes mellitus, Type II, the Board finds that the October 2009 Remand directives have not been adequately complied with.  See Stegall, supra.  Though the appellant was provided with a VA examination in December 2009, to determine the nature and etiology of his hypertension, the medical opinion provided failed to specifically state whether the appellant's hypertension is secondary to his service-connected diabetes mellitus, Type II, and also failed to provide an explanation for any opinion rendered.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  For the reasons described above, the appellant's hypertension claim must also be remanded for an adequate medical opinion.  See Barr, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any available VA treatment records dated from November 2009 to the present.  Any response received in association with this request should be memorialized in the appellant's VA claims file.

2.  After obtaining any available treatment records, the appellant should be scheduled for a new VA audiological examination with an appropriate expert.  The VA examiner should thoroughly review the appellant's VA claims file as well as a complete copy of this remand in conjunction with the appellant's audiological examination.  The VA examiner should indicate this has been accomplished in the examination report.  The VA examiner should then address the following:

(a)  State whether the appellant currently suffers from bilateral hearing loss for VA purposes, by way of an audiogram and appropriate interpretation.

(b)  State whether it is at least as likely as not that any diagnosed hearing loss is the result of a disease or injury in active duty service.

It would be helpful if the VA examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

(c)  In providing this opinion, the VA examiner should provide a thorough and well-reasoned opinion in support of his or her conclusion.  This conclusion must take into account the appellant's lay statements regarding his hearing loss as well as the decrease in hearing acuity documented in the appellant's service treatment records.

3.  The RO/AMC must also obtain clarification of the December 2009 VA hypertension examination report.  In doing so, the same VA examiner who conducted the December 2009 VA examination (if available) should again review the appellant's VA claims file and address the following:

(a)  State whether the appellant currently suffers from hypertension.

(b)  If so, state whether it is at least as likely as not that the appellant currently suffers from hypertension as a direct result of his time in active duty service.

(c)  Thereafter, also state whether it is at least as likely as not that the appellant currently suffers from hypertension as secondary to his service-connected diabetes mellitus.

It would be helpful if the VA examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

(d)  In providing this opinion, the VA examiner should provide a thorough and well-reasoned opinion in support of his or her conclusion.  

4.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this Remand and if not, implement corrective procedures.  See Stegall, supra.

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


